Exhibit 10.4

FOURTH ADDENDUM TO EMPLOYMENT AGREEMENT

THIS FOURTH ADDENDUM TO EMPLOYMENT AGREEMENT (the “Fourth Addendum”) is made
effective as of the 14th day of October, 2009, by and between Anworth Mortgage
Asset Corporation, a Maryland corporation (“Anworth”), and Heather U. Baines
(the “Executive”).

W I T N E S S E T H :

WHEREAS, the Executive and Anworth Mortgage Advisory Corporation (the “Company”)
entered into an employment agreement dated January 1, 2002, which was
subsequently assumed by Anworth, and the Executive and Anworth have since
entered into a number of addendums to such agreement (as amended to date, the
“Agreement”);

WHEREAS, Anworth and the Executive desire to further modify the terms of the
Executive’s employment under the Agreement.

NOW THEREFORE, the parties hereby covenant and agree as follows:

1. Effective Date. This Fourth Addendum shall become effective on the date
hereof.

2. Payments Under 2002 Incentive Compensation Plan. Section 7(b)(ii) of the
Agreement is hereby amended by deleting the second sentence within such section
and replacing it with the following:

“Such amounts shall be paid in cash no less than quarterly in accordance with
the terms of the 2002 Incentive Compensation Plan.”

3. Remaining Terms Unchanged. The parties agree that all terms and conditions of
the Agreement (as modified by this Fourth Addendum), including, but not limited
to, all provisions pertaining to compensation, termination, choice of law and
arbitration, shall remain in full force and effect as modified hereby.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fourth Addendum to Employment Agreement is executed as
of the day and year first above written.

 

Executive

/s/ Heather U. Baines

Heather U. Baines

 

Anworth Mortgage Asset Corporation

By:   /s/ Thad M. Brown     Name: Thad M. Brown     Title:   Chief Financial
Officer

 

2